Case 19-00781   Doc 23   Filed 11/14/19 Entered 11/15/19 08:01:56   Desc Main
                           Document     Page 1 of 5
Case 19-00781   Doc 23   Filed 11/14/19 Entered 11/15/19 08:01:56   Desc Main
                           Document     Page 2 of 5
Case 19-00781   Doc 23   Filed 11/14/19 Entered 11/15/19 08:01:56   Desc Main
                           Document     Page 3 of 5
Case 19-00781   Doc 23   Filed 11/14/19 Entered 11/15/19 08:01:56   Desc Main
                           Document     Page 4 of 5
Case 19-00781   Doc 23   Filed 11/14/19 Entered 11/15/19 08:01:56   Desc Main
                           Document     Page 5 of 5
